ARMED SERVICES BOARD OF CONTRACT APPEALS
    Appeal of -                                    )
                                                   )
    Exceed Resources, Inc.                         )    ASBCA No. 61652
                                                   )
    Under Contract No. NNJ15RA22B                  )

    APPEARANCE FOR THE APPELLANT:                       Mr. Celsius Rebello
                                                         Director Government Services

    APPEARANCES FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                         NASA Chief Trial Attorney
                                                        Warnecke Miller, Esq.
                                                        Vincent A. Salgado, Esq.
                                                         Trial Attorneys
                                                         NASA Headquarters
                                                         Washington, DC

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL
           ON APPELLANT’S SECOND MOTION FOR RECONSIDERATION

      On February 18, 2021, appellant sent an email to the Board addressed to the
“Chairman and Vice Chairman ASBCA.” 1 In this email, appellant states:

                  The Board determined as a fact in its summary judgment (or
                  partial summary judgment as the case might be) that Exceed
                  started the BASE IDIQ contract for which it was terminated.
                  This is impossible because it could not start a contract that
                  was terminated previously. I previously notified the NASA
                  legal team to correct this statement of fact with the Board and
                  advised them that not doing so is counter to the rules of
                  candor to the court. It is manifest injustice that the Board
                  assert a fact in summary judgment that has no basis and no
                  evidence and which is not true.

(App. email dtd. February 18, 2021 at 9:14 a.m.) The Board will treat this email as a
second motion for reconsideration of its opinion granting NASA partial summary
judgment. See Exceed Res., Inc., 20-1 BCA ¶ 37,634 (June 11, 2020) (recon. denied 20-1

1   This email has been directed to the attention of the Board’s Chairman for consideration.
         The Chairman has authorized the panel to state that the Board will take no further
         action other than that discussed in this opinion.
BCA ¶ 37,725 (Nov. 2, 2020)). The Board also observes that appellant made allegations
similar to those quoted above in several other recent emails to the Board, including those
on February 9 (12:47 p.m.), February 9 (4:31 p.m.), February 10 (12:55 p.m.),
February 10 (2:50 p.m.), and February 17 (4:45 p.m.) (all emails in 2021).2

        Board Rule 20 provides that a motion for reconsideration “must be filed within
30 days from the date of the receipt of a copy of the decision of the Board by the party
filing the motion.” 3 There is no provision in the Board’s Rules for a motion for
reconsideration beyond this time or for a second motion for reconsideration and, absent
extraordinary circumstances that are not present here, we would not consider one. See
Quality Trust, Inc., ASBCA No. 59983, 16-1 ¶ 36,529 at 177,948 (citing Clyde P.
Thomas, ASBCA No. 28296, 88-3 BCA ¶ 21,179 at 106,881).

       Appellant’s second motion for reconsideration is denied as untimely because it
was filed more than 30 days after appellant received the opinion on June 24, 2020.
Simultaneous with this decision, the Board is granting appellant’s request to withdraw the
claims or issues that remained pending after the Board granted the government partial
summary judgment in the decision referenced above. Appellant is directed to 41 U.S.C.
§ 7107(a)(1)(A) concerning further appellate review.

       Dated: February 22, 2021



                                                   MICHAEL N. O’CONNELL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)




2 The Board identifies the exact time of the emails so that they are not confused with
       several other emails appellant sent the Board during this time period.
3 During the initial months of the current pandemic, service of some Board opinions was

       delayed but the record reflects that the Board furnished its June 11, 2020, opinion
       to the parties by email on June 24, 2020. Appellant’s first motion for
       reconsideration, which it filed on July 23, 2020, was, therefore, timely.
                                             2
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61652, Appeal of Exceed
Resources, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 23, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           3